Citation Nr: 1208959	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  06-19 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability including post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from October 1964 to October 1968. 

This matter arises to the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that in pertinent part denied service connection for post-traumatic stress disorder (PTSD).

In January 2009 and again in October 2009, the Board remanded the claim for additional development. 


FINDINGS OF FACT

1.  The Veteran is a combat veteran for PTSD purposes.

2.  Competent diagnoses of PTSD, anxiety, and depression, due to active military service, have been offered.  


CONCLUSION OF LAW

An acquired psychiatric disability that includes PTSD, anxiety, and depression was incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1154, 5103A, 5107 (West 2002); §§ 1112, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  

Concerning the Veteran's possible combat status, in October 2005, the Veteran reported several PTSD stressors.  He reported having survived incoming mortar and rocket attacks at Phu Bai, Republic of South Vietnam, in or around June 1968.  He reported having been wounded and that friends were killed in those attacks.  

In January 2009, the Board remanded the case so that VA could attempt to verify the claimed stressors.  

In April 2009, the U.S. Armed Services Center for Unit Records Research (CURR) verified that during the critical time period, Phu Bai was "shelled by enemy artillery or mortar fires of unknown caliber."  This included "...one hundred rounds of enemy rocket and mortar fire."  Thus, a claimed PTSD stressor has been verified.  Moreover, this evidence strongly suggests that the Veteran engaged in combat with the enemy.

According to VAOPGCPREC 12-99, the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b) requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Nothing in the language or history of that statute or any VA regulation suggests a more specific definition.  The determination as to what evidence may be satisfactory proof that a veteran "engaged in combat with the enemy" necessarily depends on the facts of each case.  Determining whether evidence establishes that a veteran engaged in combat requires an evaluation of all pertinent evidence and an assessment of the credibility, probative value, and relative weight of the evidence.

VAOPGCPREC 12-99 indicates that there is no statutory or regulatory limitation on the types of evidence that may support a finding that a veteran engaged in combat with the enemy.  The opinion concludes that any evidence which is probative of that fact may support an assertion of combat with the enemy and VA must consider any such evidence in connection with all other pertinent evidence of record.  

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt rule in 38 U.S.C.A. § 5107(b) applies to determinations of whether a veteran engaged in combat with the enemy for purposes of 38 U.S.C. § 1154(b) in the same manner as it applies to any other determination material to resolution of a claim for VA benefits.  VA must evaluate the credibility and probative value of all pertinent evidence of record and determine whether there is an approximate balance of positive and negative evidence or whether the evidence preponderates either for or against a finding that the veteran engaged in combat.  If there is an approximate balance of positive and negative evidence, the issue must be resolved in the Veteran's favor.  See 38 C.F.R. § 3.102 (2011).

Given VA's broad guidelines for what activity is considered combat with the enemy, the Court has indicated that an enemy mortar attack might be considered to be "combat-related."  Cohen v. Brown, 10 Vet. App. 128, 146 (1997) (mortar fire while on convoys or guard duty, or being fired on might be construed as combat related).  Thus, even without a decoration such as a Purple Heart or a Combat Infantryman's Badge, the evidence of record is sufficient to place the issue of participation in combat in relative equipoise. 

In Pentecost v. Principi, 16 Vet. App. 124, 129 (2002), the Court reversed the Board in a decision that had denied service connection for PTSD on the basis of no confirmed stressor.  In Pentecost, the Veteran submitted evidence of a rocket attack on his unit.  The Court pointed out that corroboration of every detail of a stressor under such circumstances, such as the veteran's own personal involvement, is not necessary.  Also see Suozzi v. Brown, 10 Vet. App. 307 (1997).  The facts in this case are similar because other evidence indicates that the Veteran's base area was under attack by the enemy, while his own personal involvement is not verified.  

The Veteran's DD-214 reflects that he earned the Vietnam Campaign Medal and the Vietnam Service Medal (hereinafter: VSM).  Because he was not assigned to an Infantry unit, an award of the Combat Infantryman's Badge is not expected.  His official military personnel file reflects that he served in Vietnam from April 20 to October 13, 1968, and reflects that he also earned one "btle stars" to the VSM.  

Concerning this entry of a "btle stars" award in his personnel file, Army regulations states that bronze service stars may be issued with the VSM, but not battle stars.  Battle stars were awarded with the Korean Service Medal during the Korean War and are no longer in use.  Resolving any remaining doubt in favor of the Veteran, the Board assumes that the Veteran earned one bronze service star with the VSM, rather than one battle star.  

The significance of a bronze service star is that it suggests combat participation.  It is awarded for each campaign participated in where the service member was assigned or attached to and present for duty with a unit during the period that it participated in combat; or, if individually was under orders in the combat zone and was (a) awarded a combat decoration; or, (b) furnished a certificate by a commanding general of a corps or higher unit that he/she actually participated in combat; or (c) served at a normal post of duty (in contrast to having had the status of an inspector, observer, or visitor); or (d) was aboard a vessel other than in a passenger vessel and furnished a certificate that he served in a combat zone.  Army Regulation AR 672-5-1 effective April 12, 1984.  

Because the Veteran survived enemy artillery attacks and he earned the VSM with a service star, the evidence is sufficient to place the issue of participation in combat in relative equipoise.  Applying the benefit of the doubt doctrine, the Board will resolve the issue in favor of the Veteran.  38 U.S.C.A. § 5107(b); Gilbert, supra.  Considering all the evidence, including an assessment of the credibility, probative value, and relative weight of the evidence, the Board finds that it is at least as likely as not that the veteran did engage in combat with the enemy.  

Turning to service connection for an acquired psychiatric disability including PTSD, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § Sec. 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, his lay testimony-alone-may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of his service.  38 C.F.R. § 3.304(f) (2008); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The claims files contain numerous diagnoses of PTSD offered by treating physicians and compensation examiners alike.  VA mental health clinic reports dated in the early 2000s note PTSD due to events in Vietnam.  The reports note other Axis I diagnoses as well.  An April 2004 VA individual psychology report finds that the Veteran has PTSD, Depression, Migraine, and Anxiety.  A Social Security Administration decision reflects that the Veteran has been disabled since December 2004 due to "Affective/Mood Disorder."  In March 2006, a VA psychiatrist offered an Axis I diagnosis of PTSD, chronic.  The only stressor mentioned was "his experiences in Vietnam."

In November 2007, the Veteran testified before the undersigned Veterans Law Judge that his base at Phu Bai was attacked and overrun by the enemy. 

A May 2009 VA PTSD compensation examination report mentions that the Veteran had combat experience in Vietnam.  The clinical psychologist listed combat experience as the claimed stressor.  The psychologist felt that the Veteran did not meet the criteria for a PTSD diagnosis.  The psychologist offered an Axis I diagnosis of adjustment disorder with anxiety and depressed mood.  The psychologist offered no etiology opinion for this diagnosis, but did explain, "The Veteran can be troubled by feelings of anger and irritability at individuals who do not understand his military experiences and duties."  Thus, it would appear that the psychologist has associated the current disability with active military service. 

In October 2009, the Board remanded the claim for another VA examination and opinion that addresses the etiology of each psychiatric disorder found.  Since then, the AMC has obtained additional VA mental health clinic records that continue to show diagnoses of PTSD.  

A January 2009 VA report entitled "Initial Psychiatry Assessment," offers Axis I diagnoses of PTSD and anxiety.  The report contains a list of psychotropic medications that had been prescribed.  The report is signed by a treating psychiatrist.  

An October 2009 VA report contains Axis I diagnoses of PTSD, anxiety, depression, and intermittent explosive disorder, in that order.  The report is signed by a licensed clinical social worker. 

A September 2011 VA compensation examination report states, "Does the Veteran have a diagnosis of PTSD that conforms to DSM-IV criteria based on today's evaluation? [X] Yes."  The physician also found anxiety disorder, NOS and Depression, NOS.  The examiner listed, as stressor #1, events that occurred in Vietnam, such as the torture of enemy prisoners.  Stressor #2 was being shot at, at Phu Bai, and that he was shot in the wrist at that time.  Stressor #3 was a rocket attack at Da Nang.  The examiner noted that Stressor #3 was not consistent with those stressors previously reported.  The examiner then noted that only Stressor #1 contributed to the PTSD diagnosis.  The examiner then associated anxiety and depression with PTSD.  Thus, the examiner has clearly associated PTSD, anxiety, and depression with active service.  

In contrast to the favorable etiology opinion just offered, the VA clinical psychologist then stated that it is unlikely that PTSD is due to an inservice injury or event and that it is at least as likely as not due to current financial, interpersonal, and psychosocial stressors with possible personality issues as well.  The psychologist qualified these conflicting conclusions by explaining that "the Veteran tried to appear more or less severe in his symptoms as there were several major discrepancies noted." 

The Board must address the competency, credibility, and probative value of all evidence.  Concerning the conflicting mental diagnoses, it appears that the persuasive medical reports attribute PTSD to active military service and attribute anxiety and depression to PTSD.  While not all medical reports agree on each diagnosis, medical certainty is not required.  The medical opinions are based on accurate facts and are supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Thus, evidence favors service connection for PTSD and for anxiety and depression, secondary to PTSD.  

The Board must also address the competence, credibility, and probative value of the lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, because the Veteran's testimony has been somewhat corroborated by independent records, it must be afforded some weight.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for PTSD with anxiety and depression will therefore be granted.


ORDER

Service connection for PTSD with anxiety and depression is granted. 



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


